

	

		II

		109th CONGRESS

		1st Session

		S. 1218

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 9, 2005

			Mr. Kennedy (for himself

			 and Mr. Durbin) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Elementary and Secondary

		  Education Act of 1965, the Higher Education Act of 1965, and the Internal

		  Revenue Code of 1986 to improve recruitment, preparation, distribution, and

		  retention of public elementary and secondary school teachers and principals,

		  and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Teacher Excellence for All Children

			 Act of 2005.

		2.Table of

			 contentsThe table of contents

			 of this Act is as follows:

			

				Sec. 1. Short

				title.

				Sec. 2. Table of

				contents.

				Sec. 3.

				Findings.

				TITLE I—Recruiting

				talented new teachers

				Sec. 101. Amendments

				to Higher Education Act of 1965.

				Sec. 102. Extending

				and expanding teacher loan forgiveness.

				TITLE II—Closing the

				teacher distribution gap

				Sec. 201. Grants to

				local educational agencies to provide premium pay to teachers in high-need

				schools.

				TITLE III—Improving teacher preparation

				Sec. 301. Amendment

				to Elementary and Secondary Education Act of 1965.

				Sec. 302. Amendment to the Higher Education Act of 1965:

				Teacher Quality Enhancement Grants.

				Sec. 303. Enforcing

				NCLB’s teacher equity provision.

				TITLE IV—Equipping

				Teachers, Schools, Local Educational Agencies, and States with the 21st Century

				Data, Tools, and Assessments They Need

				Sec. 401. 21st

				Century Data, Tools, and Assessments.

				Sec. 402. Collecting

				national data on distribution of teachers.

				TITLE V—Retention:

				keeping our best teachers in the classroom

				Sec. 501. Amendment

				to Elementary and Secondary Education Act of 1965.

				Sec. 502. Exclusion from gross income of compensation of

				teachers and principals in certain high-need schools or teaching high-need

				subjects.

				Sec. 503.

				Above-the-line deduction for certain expenses of elementary and secondary

				school teachers increased and made permanent.

				TITLE VI—Miscellaneous

				provisions

				Sec. 601. Conforming

				amendments.

			

		3.FindingsThe Congress finds as follows:

			(1)There are not enough qualified teachers in

			 the Nation’s classrooms, and an unprecedented number of teachers will retire

			 over the next 5 years. Over the next decade, the Nation will need to bring

			 2,000,000 new teachers into public schools.

			(2)Too many teachers and principals do not

			 receive adequate preparation for their jobs.

			(3)More than one-third of children in grades

			 7–12 are taught by a teacher who lacks both a college major and certification

			 in the subject being taught. Rates of “out-of-field teaching” are especially

			 high in high-poverty schools.

			(4)Seventy percent of mathematics classes in

			 high-poverty middle schools are assigned to teachers without even a minor in

			 mathematics or a related field.

			(5)Teacher turnover is a serious problem,

			 particularly in urban and rural areas. Over one-third of new teachers leave the

			 profession within their first 3 years of teaching, and 14 percent of new

			 teachers leave the field within the first year. After 5 years—the average time

			 it takes for teachers to maximize students’ learning—half of all new teachers

			 will have exited the profession. Rates of teacher attrition are highest in

			 high-poverty schools. Between 2000 and 2001, 1 out of 5 teachers in the

			 Nation’s high-poverty schools either left to teach in another school or dropped

			 out of teaching altogether.

			(6)Fourth graders who are poor score

			 dramatically lower on the National Assessment of Educational Progress (NAEP)

			 than their counterparts who are not poor. Over 85 percent of fourth graders who

			 are poor failed to attain NAEP proficiency standards in 2003.

			(7)African-American, Latino, and low-income

			 students are much less likely than other students to have highly-qualified

			 teachers.

			(8)Research shows that individual teachers

			 have a great impact on how well their students learn. The most effective

			 teachers have been shown to be able to boost their pupils’ learning by a full

			 grade level relative to students taught by less effective teachers.

			(9)Although nearly half (42 percent) of all

			 teachers hold a master’s degree, fewer than 1 in 4 secondary teachers have a

			 master’s degree in the subject they teach.

			(10)Young people with high SAT and ACT scores

			 are much less likely to choose teaching as a career. Those who have higher SAT

			 or ACT scores are twice as likely to leave the profession after only a few

			 years.

			(11)Only 16 States finance new teacher

			 induction programs, and fewer still require inductees to be matched with

			 mentors who teach the same subject.

			IRecruiting talented new teachers

			101.Amendments to Higher

			 Education Act of 1965

				(a)TEACH

			 GrantsTitle II of the Higher

			 Education Act of 1965 (20 U.S.C. 1021 et seq.) is amended by adding at the end

			 the following new part:

					

						CTEACH

				Grants

							231.PurposesThe purposes of this part are—

								(1)to improve student academic

				achievement;

								(2)to help recruit and prepare teachers to

				meet the national demand for a highly qualified teacher in every classroom;

				and

								(3)to increase opportunities for Americans of

				all educational, ethnic, class, and geographic backgrounds to become highly

				qualified teachers.

								232.Program

				established

								(a)Program

				Authority

									(1)Payments

				requiredFor each of the

				fiscal years 2006 through 2013, the Secretary shall pay to each eligible

				institution such sums as may be necessary to pay to each eligible student

				(defined in accordance with section 484) who files an application and agreement

				in accordance with

				section 233, and qualifies under subsection

				(a)(2) of such section, a TEACH Grant in the amount of $4,000 for each academic

				year during which that student is in attendance at an institution of higher

				education.

									(2)ReferenceGrants made under this part shall be known

				as Teacher Education Assistance for College and Higher Education

				Grants or TEACH Grants.

									(b)Payment

				methodology

									(1)PrepaymentNot less than 85 percent of such sums shall

				be advanced to eligible institutions prior to the start of each payment period

				and shall be based upon an amount requested by the institution as needed to pay

				eligible students until such time as the Secretary determines and publishes in

				the Federal Register with an opportunity for comment, an alternative payment

				system that provides payments to institutions in an accurate and timely manner,

				except that this sentence shall not be construed to limit the authority of the

				Secretary to place an institution on a reimbursement system of payment.

									(2)Direct

				paymentNothing in this

				section shall be interpreted to prohibit the Secretary from paying directly to

				students, in advance of the beginning of the academic term, an amount for which

				they are eligible, in cases where the eligible institution elects not to

				participate in the disbursement system required by

				paragraph (1).

									(3)Distribution of

				Grants to StudentsPayments

				under this part shall be made, in accordance with regulations promulgated by

				the Secretary for such purpose, in such manner as will best accomplish the

				purposes of this part. Any disbursement allowed to be made by crediting the

				student's account shall be limited to tuition and fees and, in the case of

				institutionally owned housing, room and board. The student may elect to have

				the institution provide other such goods and services by crediting the

				student's account.

									(c)Reductions in

				amount

									(1)Part time

				studentsIn any case where a

				student attends an institution of higher education on less than a full-time

				basis (including a student who attends an institution of higher education on

				less than a half-time basis) during any academic year, the amount of the TEACH

				Grant to which that student is eligible shall be reduced in proportion to the

				degree to which that student is not so attending on a full-time basis, in

				accordance with a schedule of reductions established by the Secretary for the

				purpose of this part, computed in accordance with this part. Such schedule of

				reductions shall be established by regulation and published in the Federal

				Register in accordance with section 482 of this Act.

									(2)No exceeding

				costNo TEACH Grant for a

				student under this part shall exceed the cost of attendance (as defined in

				section 472) at the institution at which such student is in attendance. If,

				with respect to any student, it is determined that the amount of a TEACH Grant

				exceeds the cost of attendance for that year, the amount of the TEACH Grant

				shall be reduced until the TEACH Grant does not exceed the cost of attendance

				at such institution.

									(d)Period of

				Eligibility for Grants

									(1)Undergraduate

				studentsThe period during

				which an undergraduate student may receive TEACH Grants shall be the period

				required for the completion of the first undergraduate baccalaureate course of

				study being pursued by that student at the institution at which the student is

				in attendance, except that—

										(A)any period during which the student is

				enrolled in a noncredit or remedial course of study, subject to

				paragraph (3), shall not be counted for

				the purpose of this paragraph; and

										(B)the total amount that a student may receive

				under this part for undergraduate study shall not exceed $16,000.

										(2)Graduate

				studentsThe period during

				which a graduate student may receive TEACH Grants shall be the period required

				for the completion of a master’s degree course of study being pursued by that

				student at the institution at which the student is in attendance, except that

				the total amount that a student may receive under this part for graduate study

				shall not exceed $8,000.

									(3)Remedial course;

				study abroadNothing in this

				section shall exclude from eligibility courses of study that are noncredit or

				remedial in nature (including courses in English language acquisition) that are

				determined by the institution to be necessary to help the student be prepared

				for the pursuit of a first undergraduate baccalaureate degree or certificate

				or, in the case of courses in English language instruction, to be necessary to

				enable the student to utilize already existing knowledge, training, or skills.

				Nothing in this section shall exclude from eligibility programs of study abroad

				that are approved for credit by the home institution at which the student is

				enrolled.

									233.Eligibility and

				applications for Grants

								(a)Applications;

				demonstration of eligibility

									(1)Filing

				requiredThe Secretary shall

				from time to time set dates by which students shall file applications for TEACH

				Grants under this part. Each student desiring a TEACH Grant for any year shall

				file an application therefore containing such information and assurances as the

				Secretary may deem necessary to enable the Secretary to carry out the functions

				and responsibilities of this part.

									(2)Demonstration of

				eligibilityEach such

				application shall contain such information as is necessary to demonstrate

				that—

										(A)if the applicant is an enrolled

				student—

											(i)the student is an eligible student for

				purposes of section 484 (other than subsection (r) of such section);

											(ii)the student—

												(I)has a grade point average that is

				determined, under standards prescribed by the Secretary, to be comparable to a

				3.25 average on a zero to 4.0 scale, except that, if the student is in the

				first year of a program of undergraduate education, such grade point average

				shall be determined on the basis of the student’s cumulative high school grade

				point average; or

												(II)displayed high academic aptitude by

				receiving a score above the 75th percentile on at least one of the batteries in

				an undergraduate or graduate school admissions test; and

												(iii)the student is completing coursework and

				other requirements necessary to begin a career in teaching, or plans to

				complete such coursework and requirements prior to graduating; or

											(B)if the applicant is a current or

				prospective teacher applying for a grant to obtain a graduate degree—

											(i)the applicant is a teacher or a retiree

				from another occupation with expertise in a field in which there is a shortage

				of teachers, such as mathematics, science, special education, English language

				acquisition, or another high-need subject; or

											(ii)the applicant is or was a teacher who is

				using high-quality alternative certification routes, such as Teach for America,

				to get certified.

											(b)Agreements to

				serveEach application under

				subsection (a) shall contain or be accompanied by an agreement by the applicant

				that—

									(1)the applicant will—

										(A)serve as a full-time teacher for a total of

				not less than 4 academic years within 8 years after completing the course of

				study for which the applicant received a TEACH Grant under this part;

										(B)teach—

											(i)in a school described in section

				465(a)(2)(A); and

											(ii)in any of the following fields:

				mathematics, science, a foreign language, bilingual education, or special

				education, or as a reading specialist, or another field documented as high-need

				by the Federal Government, State government, or local education agency and

				submitted to the Secretary;

											(C)submit evidence of such employment in the

				form of a certification by the chief administrative officer of the school upon

				completion of each year of such service; and

										(D)comply with the requirements for being a

				highly qualified teacher as defined in section 9101 of the Elementary and

				Secondary Education Act of 1965; and

										(2)in the event that the applicant is

				determined to have failed or refused to carry out such service obligation, the

				sum of the amounts of such Teach Grants will be treated as a loan and collected

				from the applicant in accordance with

				subsection (c) and the regulations

				thereunder.

									(c)Repayment for

				failure to complete serviceIn the event that any recipient of a TEACH

				Grant fails or refuses to comply with the service obligation in the agreement

				under

				subsection (b), the sum of the amounts of

				such Grants provided to such recipient shall be treated as a Direct Loan under

				part D of title IV, and shall be subject to repayment in accordance with terms

				and conditions specified by the Secretary in regulations promulgated to carry

				out this

				part.

								.

				(b)Recruiting

			 teachers with mathematics, science, or language majorTitle II of the Higher Education Act of

			 1965 (20 U.S.C. 1021 et seq.), as amended by subsection (a), is further amended

			 by adding at the end the following:

					

						DRecruiting

				teachers with mathematics, science, or language majors

							241.Program

				authorized

								(a)Grants

				authorizedFrom the amounts

				appropriated under

				section 242, the Secretary shall make

				competitive grants to institutions of higher education to improve the

				availability and recruitment of teachers from among students majoring in

				mathematics, science, foreign languages, special education, or teaching the

				English language to students with limited English proficiency. In making such

				grants, the Secretary shall give priority to programs that focus on preparing

				teachers in subjects in which there is a shortage of highly qualified teachers

				and that prepare students to teach in high-need schools.

								(b)ApplicationAny institution of higher education

				desiring to obtain a grant under this part shall submit to the Secretary an

				application at such time, in such form, and containing such information and

				assurances as the Secretary may require, which shall—

									(1)include reporting on baseline production of

				teachers with expertise in mathematics, science, a foreign language, or

				teaching English language learners; and

									(2)establish a goal and timeline for

				increasing the number of such teachers who are prepared by the

				institution.

									(c)Use of

				fundsFunds made available by

				a grant under this part—

									(1)shall be used to create new recruitment

				incentives to teaching from other majors, with an emphasis on high-need

				subjects such as mathematics, science, foreign languages, and teaching the

				English language to students with limited English proficiency;

									(2)may be used to upgrade curriculum in order

				to provide all students studying to become teachers with high-quality

				instructional strategies for teaching reading and teaching the English language

				to students with limited English proficiency, and for modifying instruction to

				teach students with special needs;

									(3)may be used to integrate school of

				education faculty with other arts and science faculty in mathematics, science,

				foreign languages, and teaching the English language to students with limited

				English proficiency through steps such as—

										(A)dual appointments for faculty between

				schools of education and schools of arts and science; and

										(B)integrating coursework with clinical

				experience; and

										(4)may be used to develop strategic plans

				between schools of education and local school districts to better prepare

				teachers for high-need schools, including the creation of professional

				development partnerships for training new teachers in state-of-the-art

				practice.

									242.Authorization of

				appropriationsThere are

				authorized to be appropriated to make grants under this part $200,000,000 for

				fiscal year 2006 and such sums as may be necessary for each of the 5 succeeding

				fiscal

				years.

							.

				(c)Part A

			 authorizationSection 210 of

			 the Higher Education Act of 1965 (20 U.S.C. 1030) is amended—

					(1)by striking $300,000,000 for fiscal

			 year 1999 and inserting $400,000,000 for fiscal year

			 2006; and

					(2)by striking 4 succeeding and

			 inserting 5 succeeding.

					102.Extending and

			 expanding teacher loan forgiveness

				(a)Permanent

			 extensionSection 3(b)(3) of

			 the Taxpayer-Teacher Protection Act of 2004 (P.L. 108–409; 118 Stat. 2300) is

			 amended by striking 1998, and before October 1, 2005 and

			 inserting 1998.

				(b)Increased

			 amount; applicability of expanded program to reading specialistSections 428J(c)(3) and 460(c)(3) of the

			 Higher Education Act of 1965 (20 U.S.C. 1078–10(c)(3), 1087j(c)(3)) are each

			 amended—

					(1)by striking $17,500 and

			 inserting $20,000;

					(2)by striking and at the end

			 of subparagraph (A)(ii);

					(3)by striking the period at the end of

			 subparagraph (B)(iii) and inserting ; and; and

					(4)by adding at the end the following new

			 subparagraph:

						

							(C)an elementary or secondary school teacher

				who primarily teaches reading and who—

								(i)has obtained a separate reading instruction

				credential from the State in which the teacher is employed; and

								(ii)is certified by the chief administrative

				officer of the public or nonprofit private elementary school or secondary

				school in which the borrower is employed to teach reading—

									(I)as being proficient in teaching the

				essential components of reading instruction, as defined in section 1208 of the

				Elementary and Secondary Education Act of 1965; and

									(II)as having such

				credential.

									.

					(c)Annual

			 increments instead of end of service lump sums

					(1)FFEL

			 loansSection 428J(c) of the

			 Higher Education Act of 1965 (20 U.S.C. 1078–10(c)) is amended by adding at the

			 end the following:

						

							(4)Annual

				incrementsNotwithstanding

				paragraph (1), in the case of an individual qualifying for loan forgiveness

				under paragraph (3), the Secretary shall, in lieu of waiting to assume an

				obligation only upon completion of 5 complete years of service, assume the

				obligation to repay—

								(A)after each of the first and second years of

				service by an individual in a position qualifying under paragraph (3), 15

				percent of the total amount of principal and interest of the loans described in

				paragraph (1) to such individual that are outstanding immediately preceding

				such first year of such service;

								(B)after each of the third and fourth years of

				such service, 20 percent of such total amount; and

								(C)after the fifth year of such service, 30

				percent of such total

				amount.

								.

					(2)Direct

			 loansSection 460(c) of the

			 Higher Education Act of 1965 (20 U.S.C. 1087j(c)) is amended by adding at the

			 end the following:

						

							(4)Annual

				incrementsNotwithstanding

				paragraph (1), in the case of an individual qualifying for loan cancellation

				under paragraph (3), the Secretary shall, in lieu of waiting to assume an

				obligation only upon completion of 5 complete years of service, assume the

				obligation to repay—

								(A)after each of the first and second years of

				service by an individual in a position qualifying under paragraph (3), 15

				percent of the total amount of principal and interest of the loans described in

				paragraph (1) to such individual that are outstanding immediately preceding

				such first year of such service;

								(B)after each of the third and fourth years of

				such service, 20 percent of such total amount; and

								(C)after the fifth year of such service, 30

				percent of such total

				amount.

								.

					IIClosing the teacher distribution

			 gap

			201.Grants to local

			 educational agencies to provide premium pay to teachers in high-need

			 schoolsTitle II of the

			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6601 et seq.) is

			 amended by adding at the end the following:

				

					ETeacher Excellence

				for all Children

						2500.DefinitionsIn this part:

							(1)The term high-need local educational

				agency means a local educational agency—

								(A)that serves not fewer than 10,000 children

				from families with incomes below the poverty line, or for which not less than

				20 percent of the children served by the agency are from families with incomes

				below the poverty line; and

								(B)that is having or expected to have

				difficulty filling teacher vacancies or hiring new teachers who are highly

				qualified.

								(2)The term value-added longitudinal

				data system means a longitudinal data system for determining value-added

				student achievement gains.

							(3)The term value-added student

				achievement gains means student achievement gains determined by means of

				a system that—

								(A)is sufficiently sophisticated and

				valid—

									(i)to deal with the problem of students with

				incomplete records;

									(ii)to enable estimates to be precise and to

				use all the data for all students in multiple years, regardless of sparseness,

				in order to avoid measurement error in test scores (such as by using

				multivariate, longitudinal analyses); and

									(iii)to protect against inappropriate testing

				practices or improprieties in test administration;

									(B)includes a way to acknowledge the existence

				of influences on student growth, such as pull-out programs for support beyond

				standard delivery of instruction, so that affected teachers do not receive an

				unfair advantage; and

								(C)has the capacity to assign various

				proportions of student growth to multiple teachers when the classroom reality,

				such as team teaching and departmentalized instruction, makes such type of

				instruction an issue.

								1Distribution

							2501.Premium pay; loan

				repayment

								(a)GrantsThe Secretary shall make grants to local

				educational agencies to provide higher salaries to exemplary, highly qualified

				principals and exemplary, highly qualified teachers with at least 3 years of

				experience, including teachers certified by the National Board for Professional

				Teaching Standards, if the principal or teacher agrees to serve full-time for a

				period of 4 consecutive school years at a public high-need elementary school or

				a public high-need secondary school.

								(b)Use of

				fundsA local educational

				agency that receives a grant under this section may use funds made available

				through the grant—

									(1)to provide to exemplary, highly qualified

				principals up to $15,000 as an annual bonus for each of 4 consecutive school

				years if the principal commits to work full-time for such period in a public

				high-need elementary school or a public high-need secondary school; and

									(2)to provide to exemplary, highly qualified

				teachers—

										(A)up to $10,000 as an annual bonus for each

				of 4 consecutive school years if the teacher commits to work full-time for such

				period in a public high-need elementary school or a public high-need secondary

				school; or

										(B)up to $12,500 as an annual bonus for each

				of 4 consecutive school years if the teacher commits to work full-time for such

				period teaching a subject for which there is a documented shortage of teachers

				in a public high-need elementary school or a public high-need secondary

				school.

										(c)Timing of

				paymentA local educational

				agency providing an annual bonus to a principal or teacher under subsection (b)

				shall pay the bonus on completion of the service requirement by the principal

				or teacher for the applicable year.

								(d)Grant

				periodThe Secretary shall

				make grants under this section in yearly installments for a total period of 4

				years.

								(e)Observation,

				Feedback, and EvaluationThe

				Secretary may make a grant to a local educational agency under this section

				only if the State in which the agency is located or the agency has in place or

				proposes a plan, developed on a collaborative basis with the local teacher

				organization, to develop a system in which principals and, if available, master

				teachers rate teachers as exemplary. Such a system shall be—

									(1)based on strong learning gains for

				students;

									(2)based on classroom observation and feedback

				at least four times annually;

									(3)conducted by multiple sources, including

				master teachers and principals; and

									(4)evaluated against research-validated

				rubrics that use planning, instructional, and learning environment standards to

				measure teaching performance.

									(f)Application

				requirementsTo seek a grant

				under this section, a local educational agency shall submit an application at

				such time, in such manner, and containing such information as the Secretary

				reasonably requires. At a minimum, the application shall include the

				following:

									(1)A description of the agency’s proposed new

				teacher hiring timeline, including interim goals for any phase-in

				period.

									(2)An assurance that the agency will—

										(A)pay matching funds for the program carried

				out with the grant, which matching funds may be derived from funds received

				under other provisions of this title;

										(B)commit to making the program sustainable

				over time;

										(C)create incentives to bring a critical mass

				of exemplary, highly qualified teachers to each school whose teachers will

				receive assistance under this section;

										(D)improve the school’s working conditions

				through activities that may include but are not limited to—

											(i)reducing class size;

											(ii)ensuring availability of classroom

				materials, textbooks, and other supplies;

											(iii)improving or modernizing facilities;

				and

											(iv)upgrading safety; and

											(E)accelerate the timeline for hiring new

				teachers in order to minimize the withdrawal of high-quality teacher applicants

				and secure the best new teacher talent for their hardest-to-staff

				schools.

										(3)An assurance that, in identifying exemplary

				teachers, the system described in paragraph (1) will take into

				consideration—

										(A)growth of the teacher’s students on any

				tests required by the State educational agency;

										(B)value-added student achievement gains if

				such teacher is in a State that uses a value-added longitudinal data

				system;

										(C)National Board for Professional Teaching

				Standards certification; and

										(D)evidence of teaching skill documented in

				performance-based assessments.

										(g)Hiring highly

				qualified teachers early and in a timely manner

									(1)In

				generalIn addition to the

				requirements of subsection (f), an application under such subsection shall

				include a description of the steps the local educational agency will take to

				enable all or a subset of the agency’s schools to hire new highly qualified

				teachers early and in a timely manner, including—

										(A)requiring a clear and early notification

				date for retiring teachers that is no later than March 15 each year;

										(B)providing schools with their staffing

				allocations no later than April of the preceding school year;

										(C)enabling schools to consider external

				candidates at the same time as internal candidates for available

				positions;

										(D)moving up the teacher transfer period to

				April and not requiring schools to hire transferring or excessed

				teachers from other schools without selection and consent; and

										(E)establishing and implementing a new

				principal accountability framework to ensure that principals with increased

				hiring authority are improving teacher quality.

										(2)Rule of

				constructionNothing in this

				subsection shall be construed to alter or otherwise affect the rights,

				remedies, and procedures afforded school or district employees under Federal,

				State, or local laws (including applicable regulations or court orders) or

				under the terms of collective bargaining agreements, memoranda of

				understanding, or other agreements between such employees and their

				employers.

									(h)PriorityIn providing higher salaries to principals

				and teachers under this section, a local educational agency shall give priority

				to principals and teachers at schools identified under section 1116 for school

				improvement, corrective action, or restructuring.

								(i)DefinitionsIn this section:

									(1)The term high-need means, with

				respect to an elementary school or a secondary school, a school that serves an

				eligible school attendance area in which not less than 65 percent of the

				children are from low-income families, based on the number of children eligible

				for free and reduced priced lunches under the Richard B. Russell National

				School Lunch Act, or in which not less than 65 percent of the children enrolled

				are from such families.

									(2)The term documented shortage of

				teachers—

										(A)means a shortage of teachers documented in

				the needs assessment submitted under section 2122 by the local educational

				agency involved or some other official demonstration of shortage by the local

				education agency; and

										(B)may include such a shortage in mathematics,

				science, a foreign language, special education, bilingual education, or

				reading.

										(3)The term exemplary, highly qualified

				principal means a principal who—

										(A)demonstrates a belief that every student

				can achieve at high levels;

										(B)demonstrates an ability to drive

				substantial gains in academic achievement for all students while closing the

				achievement gap for those farthest from meeting standards;

										(C)uses data to drive instructional

				improvement;

										(D)provides ongoing support and development

				for teachers; and

										(E)builds a positive school community,

				treating every student with respect and reinforcing high expectations for

				all.

										(4)The term exemplary, highly qualified

				teacher means a highly qualified teacher who is rated as exemplary

				pursuant to a system described in subsection (e).

									(j)Authorization of

				appropriationsTo carry out

				this section, there are authorized to be appropriated $2,200,000,000 for fiscal

				year 2006 and such sums as may be necessary for each of the 5 succeeding fiscal

				years.

								2502.Career ladders for

				teachers program

								(a)GrantsThe Secretary may make grants to local

				educational agencies to establish and implement a Career Ladders for Teachers

				Program in which the agency—

									(1)augments the salary of teachers in

				high-need elementary schools and high-need secondary schools to correspond to

				the increasing responsibilities and leadership roles assumed by the teachers as

				they take on new professional roles (such as serving on school leadership

				teams, serving as instructional coaches, and serving in hybrid roles),

				including by—

										(A)providing up to $10,000 as an annual

				augmentation to master teachers (including teachers serving as master teachers

				as part of a state-of the-art teacher induction program under section 2511);

				and

										(B)providing up to $5,000 as an annual

				augmentation to mentor teachers (including teachers serving as mentor teachers

				as part of a state-of-the-art teacher induction program under section

				2511);

										(2)provides up to $4,000 as an annual bonus to

				all career teachers, master teachers, and mentor teachers in high-need

				elementary schools and high-need secondary schools based on a combination

				of—

										(A)at least 3 classroom evaluations over the

				course of the year that shall—

											(i)be conducted by multiple evaluators,

				including master teachers and the principal;

											(ii)be based on classroom observation at least

				3 times annually; and

											(iii)be evaluated against research-validated

				benchmarks that use planning, instructional, and learning environment standards

				to measure teacher performance; and

											(B)the performance of the teacher’s students

				as determined by—

											(i)student growth on any test that is required

				by the State educational agency or local educational agency and is administered

				to the teacher’s students; or

											(ii)in States or local educational agencies

				with value-added longitudinal data systems, whole-school value-added student

				achievement gains and classroom-level value-added student achievement gains;

				or

											(3)provides up to $4,000 as an annual bonus to

				principals in elementary schools and secondary schools based on the performance

				of the school’s students, taking into consideration whole-school value-added

				student achievement gains in States that have value-added longitudinal data

				systems and in which information on whole-school value-added student

				achievement gains is available.

									(b)Eligibility

				requirementA local

				educational agency may not use any funds under this section to establish or

				implement a Career Ladders for Teachers Program unless—

									(1)the percentage of teachers required by

				prevailing union rules votes affirmatively to adopt the program; or

									(2)in States that do not recognize collective

				bargaining between local educational agencies and teacher organizations, at

				least 75 percent of the teachers in the local educational agency vote

				affirmatively to adopt the program.

									(c)DefinitionsIn this section:

									(1)The term career teacher means

				a teacher who has a bachelor’s degree and full credentials or alternative

				certification including a passing level on elementary or secondary subject

				matter assessments and professional knowledge assessments.

									(2)The term mentor teacher means

				a teacher who—

										(A)has a bachelor’s degree and full

				credentials or alternative certification including a passing level on any

				applicable elementary or secondary subject matter assessments and professional

				knowledge assessments;

										(B)has a portfolio and a classroom

				demonstration showing instructional excellence;

										(C)has an ability, as demonstrated by student

				data, to increase student achievement through utilizing specific instructional

				strategies;

										(D)has a minimum of 3 years of teaching

				experience;

										(E)is recommended by the principal and other

				current master and mentor teachers;

										(F)is an excellent instructor and communicator

				with an understanding of how to facilitate growth in the teachers the teacher

				is mentoring; and

										(G)performs well as a mentor in established

				induction and peer review and mentoring programs.

										(3)The term master teacher means

				a teacher who—

										(A)holds a master’s degree in the relevant

				academic discipline;

										(B)has at least 5 years of successful teaching

				experience, as measured by performance evaluations, a portfolio of work, or

				National Board for Professional Teaching Standards certification;

										(C)demonstrates expertise in content,

				curriculum development, student learning, test analysis, mentoring, and

				professional development, as demonstrated by an advanced degree, advanced

				training, career experience, or National Board for Professional Teaching

				Standards certification;

										(D)presents student data that illustrates the

				teacher’s ability to increase student achievement through utilizing specific

				instructional interventions;

										(E)has instructional expertise demonstrated

				through model teaching, team teaching, video presentations, student achievement

				gains, or National Board for Professional Teaching Standards

				certification;

										(F)may hold a valid National Board for

				Professional Teaching Standards certificate, may have passed another rigorous

				standard, or may have been selected as a school, district, or State teacher of

				the year; and

										(G)is currently participating, or has

				previously participated, in a professional development program that supports

				classroom teachers as mentors.

										(4)The term high-need, with

				respect to an elementary school or a secondary school, has the meaning given to

				that term in section 2501.

									(d)Authorization of

				AppropriationsTo carry out

				this section, there is authorized to be appropriated $200,000,000 for fiscal

				year 2006 and such sums as may be necessary for each of the 5 succeeding fiscal

				years.

								.

			IIIImproving teacher preparation

			301.Amendment to

			 Elementary and Secondary Education Act of 1965Part E of title II of the Elementary and

			 Secondary Education Act of 1965, as added by title II of this Act, is amended

			 by adding at the end the following:

				

					2Preparation

						2511.Establishing

				state-of-the-art teacher induction programs

							(a)GrantsThe Secretary may make grants to States and

				eligible local educational agencies for the purpose of developing

				state-of-the-art teacher induction programs.

							(b)Eligible local

				educational agencyIn this

				section, the term eligible local educational agency means—

								(1)a high-need local educational agency;

				or

								(2)a partnership of a high-need local

				educational agency and an institution of higher education, a teacher

				organization, or any other nonprofit education organization.

								(c)Use of

				fundsA State or an eligible

				local educational agency that receives a grant under subsection (a) shall use

				the funds made available through the grant to develop a state-of the-art

				teacher induction program that—

								(1)provides new teachers a minimum of 3 years

				of extensive, high-quality, comprehensive induction into the field of teaching;

				and

								(2)includes—

									(A)structured mentoring from highly qualified

				master or mentor teachers who are certified, have teaching experience similar

				to the grade level or subject assignment of the new teacher, and are trained to

				mentor new teachers;

									(B)at least 90 minutes each week of common

				meeting time for a new teacher to discuss student work and teaching under the

				director of a master or mentor teacher;

									(C)regular classroom observation in the new

				teacher’s classroom;

									(D)observation by the new teacher of the

				mentor teacher’s classroom;

									(E)intensive professional development

				activities for new teachers that result in improved teaching leading to student

				achievement, including lesson demonstration by master and mentor teachers in

				the classroom, observation, and feedback;

									(F)training in effective instructional

				services and classroom management strategies for mainstream teachers serving

				students with disabilities and students with limited English

				proficiency;

									(G)observation of teachers and feedback at

				least 4 times each school year by multiple evaluators, including master

				teachers and the principals, using research-validated benchmarks of teaching

				skills and standards that are developed with input from teachers;

									(H)paid release time for the mentor teacher

				for mentoring, or salary supplements under section 2502, for mentoring new

				teachers at a ratio of one full-time mentor to every 12 new teachers;

									(I)a transition year to the classroom that

				includes a reduced workload for beginning teachers; and

									(J)a standards-based assessment of every

				beginning teacher to determine whether the teacher should move forward in the

				teaching profession, which assessment may include examination of practice and a

				measure of gains in student learning.

									(d)Additional

				requirementThe Secretary

				shall commission an independent evaluation of state-of the-art teacher

				induction programs supported under this section in order to compare the design

				and outcome of various models of induction programs.

							(e)Authorization of

				appropriationsTo carry out

				this section, there is authorized to be appropriated $300,000,000 for fiscal

				year 2006 and such sums as may be necessary for each of the 5 succeeding fiscal

				years.

							2512.Peer mentoring and

				review programs

							(a)GrantsThe Secretary shall make grants to local

				educational agencies for peer mentoring and review programs.

							(b)Use of

				fundsA local educational

				agency that receives a grant under this section shall use the funds made

				available through the grant to establish and implement a peer mentoring and

				review program. Such a program shall be established through collective

				bargaining agreements or, in States that do not recognize collective bargaining

				between local educational agencies and teacher organizations, through joint

				agreements between the local educational agency and affected teacher

				organizations.

							(c)ApplicationTo seek a grant under this section, a local

				educational agency shall submit an application at such time, in such manner,

				and containing such information as the Secretary may reasonably require. The

				Secretary shall require each such application to include the following:

								(1)Data from the applicant on recruitment and

				retention prior to implementing the induction program.

								(2)Measurable goals for increasing retention

				after the induction program is implemented.

								(3)Measures that will be used to determine

				whether teacher effectiveness is improved through participation in the

				induction program.

								(4)A plan for evaluating and reporting

				progress toward meeting the applicant’s goals.

								(d)Progress

				reportsThe Secretary shall

				require each grantee under this section to submit progress reports on an annual

				basis.

							(e)Authorization of

				appropriationsTo carry out

				this section, there are authorized to be appropriated $50,000,000 for fiscal

				year 2006 and such sums as may be necessary for each of the 5 succeeding fiscal

				years.

							2513.Establishing

				state-of-the-art principal training and induction programs and

				performance-based principal certification

							(a)GrantsThe Secretary may make grants to not more

				than 10 States to develop, implement, and evaluate pilot programs for

				performance-based certification and training of exemplary, highly qualified

				principals who can drive gains in academic achievement for all children.

							(b)Program

				requirementsA pilot program

				developed under this section—

								(1)shall pilot the development,

				implementation, and evaluation of a statewide performance-based system for

				certifying principals;

								(2)shall pilot and demonstrate the

				effectiveness of statewide performance-based certification through support for

				innovative performance-based programs on a smaller scale;

								(3)shall provide for certification of

				principals by institutions with strong track records, such as a local

				educational agency, nonprofit organization, or business school, that is

				approved by the State for purposes of such certification and has formalized

				partnerships with in-State local educational agencies;

								(4)may be used to develop, sustain, and expand

				model programs for recruiting and training aspiring and new principals in both

				instructional leadership and general management skills;

								(5)shall include evaluation of the results of

				the pilot program and other in-State programs of principal preparation (which

				evaluation may include value-added assessment scores of all children in a

				school and should emphasize the correlation of academic achievement gains in

				schools led by participating principals and the characteristics and skills

				demonstrated by those individuals when applying to and participating in the

				program) to inform the design of certification of individuals to become school

				leaders in the State; and

								(6)shall make possible interim certification

				for up to 2 years for aspiring principals participating in the pilot program

				who—

									(A)have not yet attained full

				certification;

									(B)are serving as assistant principals or

				principal residents, or in positions of similar responsibility; and

									(C)have met clearly defined criteria for entry

				into the program that are approved by the applicable local educational

				agency.

									(c)PriorityIn selecting grant recipients under this

				section, the Secretary shall give priority to States that will use the grants

				for one or more high-need local educational agencies and schools.

							(d)Terms of

				grantA grant under this

				section—

								(1)shall be for not more than 5 years;

				and

								(2)shall be performance-based, permitting the

				Secretary to discontinue funding based on failure of the State to meet

				benchmarks identified by the State.

								(e)Use of

				evaluation resultsA State

				receiving a grant under this section shall use the evaluation results of the

				pilot program conducted pursuant to the grant and similar evaluations of other

				in-State programs of principal preparation (especially the correlation of

				academic achievement gains in schools led by participating principals and the

				characteristics and skills demonstrated by those individuals when applying to

				and participating in the pilot program) to inform the design of certification

				of individuals to become school leaders in the State.

							(f)DefinitionsFor the purposes of this section:

								(1)The term exemplary, highly qualified

				principal has the meaning given to that term in section 2501.

								(2)The term performance-based

				certification system means a certification system that—

									(A)is based on a clearly defined set of

				standards for skills and knowledge needed by new principals;

									(B)is not based on numbers of hours enrolled

				in particular courses;

									(C)certifies participating individuals to

				become school leaders primarily based on—

										(i)their demonstration of those skills through

				a formal assessment aligned to these standards; and

										(ii)academic achievement results in a school

				leadership role such as a residency or an assistant principalship; and

										(D)awards certification to individuals who

				successfully complete programs at institutions that include local educational

				agencies, nonprofit organizations, and business schools approved by the State

				for purposes of such certification and have formalized partnerships with

				in-State local educational agencies.

									(g)Authorization of

				appropriationsTo carry out

				this section, there are authorized to be appropriated $100,000,000 for fiscal

				year 2006 and such sums as may be necessary for each of the 5 succeeding fiscal

				years.

							2514.Study on developing

				a portable performance-based teacher assessment

							(a)Study

								(1)In

				generalThe Secretary shall

				enter into an arrangement with an objective evaluation firm to conduct a study

				to assess the validity of any test used for teacher certification or licensure

				by multiple States, taking into account the passing scores adopted by multiple

				States. The study shall determine the following:

									(A)The extent to which tests of content

				knowledge represent subject mastery at the baccalaureate level.

									(B)Whether tests of pedagogy reflect the

				latest research on teaching and learning.

									(C)The relationship, if any, between teachers’

				scores on licensure and certification exams and other measures of teacher

				effectiveness, including learning gains achieved by the teachers’

				students.

									(2)ReportThe Secretary shall submit a report to the

				Congress on the results of the study conducted under this subsection.

								(b)Grant to create

				a model performance-based assessment

								(1)GrantThe Secretary may make 1 grant to an

				eligible partnership to create a model performance-based assessment of teaching

				skills that reliably evaluates teaching skills in practice and can be used to

				facilitate the portability of teacher credentials and licensing from one State

				to another.

								(2)Consideration of

				studyIn creating a model

				performance-based assessment of teaching skills, the recipient of a grant under

				this section shall take into consideration the results of the study conducted

				under subsection (a).

								(3)Eligible

				partnershipIn this section,

				the term eligible partnership means a partnership of—

									(A)an independent professional organization;

				and

									(B)an organization that represents

				administrators of State educational

				agencies.

									.

			302.Amendment to the

			 Higher Education Act of 1965: Teacher Quality Enhancement GrantsPart A of title II of the Higher Education

			 Act of 1965 is amended by striking sections 206 through 209 (20 U.S.C.

			 1026–1029) and inserting the following:

				

					206.Accountability and

				evaluation

						(a)State grant

				accountability reportAn

				eligible State that receives a grant under section 202 shall submit an annual

				accountability report to the Secretary, the Committee on Health, Education,

				Labor, and Pensions of the Senate, and the Committee on Education and the

				Workforce of the House of Representatives. Such report shall include a

				description of the degree to which the eligible State, in using funds provided

				under such section, has made substantial progress in meeting the following

				goals:

							(1)Percentage of

				highly qualified teachersIncreasing the percentage of highly

				qualified teachers in the State as required by section 1119 of the

				Elementary and Secondary Education Act of

				1965 (20 U.S.C. 6319).

							(2)Student academic

				achievementIncreasing

				student academic achievement for all students, which may be measured through

				the use of value-added assessments, as defined by the eligible State.

							(3)Raising

				standardsRaising the State

				academic standards required to enter the teaching profession as a highly

				qualified teacher.

							(4)Initial

				certification or licensureIncreasing success in the pass rate for

				initial State teacher certification or licensure, or increasing the numbers of

				qualified individuals being certified or licensed as teachers through

				alternative routes to certification and licensure.

							(5)Decreasing

				teacher shortagesDecreasing

				shortages of highly qualified teachers in poor urban and rural areas.

							(6)Increasing

				opportunities for research-based professional developmentIncreasing opportunities for enhanced and

				ongoing professional development that—

								(A)improves the academic content knowledge of

				teachers in the subject areas in which the teachers are certified or licensed

				to teach or in which the teachers are working toward certification or licensure

				to teach; and

								(B)promotes strong teaching skills.

								(7)Technology

				integrationIncreasing the

				number of teachers prepared effectively to integrate technology into curricula

				and instruction and who use technology to collect, manage, and analyze data to

				improve teaching, learning, and parental involvement decisionmaking for the

				purpose of increasing student academic achievement.

							(b)Eligible

				partnership evaluationEach

				eligible partnership applying for a grant under section 203 shall establish,

				and include in the application submitted under section 203(c), an evaluation

				plan that includes strong performance objectives. The plan shall include

				objectives and measures for—

							(1)increased student achievement for all

				students, as measured by the partnership;

							(2)increased teacher retention in the first 3

				years of a teacher’s career;

							(3)increased success in the pass rate for

				initial State certification or licensure of teachers;

							(4)increased percentage of highly qualified

				teachers; and

							(5)increasing the number of teachers trained

				effectively to integrate technology into curricula and instruction and who use

				technology to collect, manage, and analyze data to improve teaching, learning,

				and decisionmaking for the purpose of improving student academic

				achievement.

							(c)Revocation of

				grant

							(1)ReportEach eligible State or eligible partnership

				receiving a grant under section 202 or 203 shall report annually on the

				progress of the eligible State or eligible partnership toward meeting the

				purposes of this part and the goals, objectives, and measures described in

				subsections (a) and (b).

							(2)Revocation

								(A)Eligible States

				and eligible applicantsIf

				the Secretary determines that an eligible State or eligible applicant is not

				making substantial progress in meeting the purposes, goals, objectives, and

				measures, as appropriate, by the end of the second year of a grant under this

				part, then the grant payment shall not be made for the third year of the

				grant.

								(B)Eligible

				partnershipsIf the Secretary

				determines that an eligible partnership is not making substantial progress in

				meeting the purposes, goals, objectives, and measures, as appropriate, by the

				end of the third year of a grant under this part, then the grant payments shall

				not be made for any succeeding year of the grant.

								(d)Evaluation and

				disseminationThe Secretary

				shall evaluate the activities funded under this part and report annually the

				Secretary’s findings regarding the activities to the Committee on Health,

				Education, Labor, and Pensions of the Senate and the Committee on Education and

				the Workforce of the House of Representatives. The Secretary shall broadly

				disseminate successful practices developed by eligible States and eligible

				partnerships under this part, and shall broadly disseminate information

				regarding such practices that were found to be ineffective.

						207.Accountability for

				programs that prepare teachers

						(a)State report

				card on the quality of teacher and principal preparationEach State that receives funds under this

				Act shall provide to the Secretary annually, in a uniform and comprehensible

				manner that conforms with the definitions and methods established by the

				Secretary, a State report card on the quality of teacher preparation in the

				State, both for traditional certification or licensure programs and for

				alternative certification or licensure programs, which shall include at least

				the following:

							(1)A description of the teacher and principal

				certification and licensure assessments, and any other certification and

				licensure requirements, used by the State.

							(2)The standards and criteria that prospective

				teachers and principals must meet in order to attain initial teacher and

				principal certification or licensure and to be certified or licensed to teach

				particular subjects or in particular grades within the State.

							(3)A demonstration of the extent to which the

				assessments and requirements described in paragraph (1) are aligned with the

				State’s standards and assessments for students.

							(4)The percentage of students who have

				completed the clinical coursework for a teacher preparation program at an

				institution of higher education or alternative certification program and who

				have taken and passed each of the assessments used by the State for teacher

				certification and licensure, and the passing score on each assessment that

				determines whether a candidate has passed that assessment.

							(5)For students who have completed the

				clinical coursework for a teacher preparation program at an institution of

				higher education or alternative certification program, and who have taken and

				passed each of the assessments used by the State for teacher certification and

				licensure, each such institution’s and each such program’s average raw score,

				ranked by teacher preparation program, which shall be made available widely and

				publicly.

							(6)A description of each State’s alternative

				routes to teacher certification, if any, and the number and percentage of

				teachers certified through each alternative certification route who pass State

				teacher certification or licensure assessments.

							(7)For each State, a description of proposed

				criteria for assessing the performance of teacher and principal preparation

				programs in the State, including indicators of teacher and principal candidate

				skills, placement, and retention rates (to the extent feasible), and academic

				content knowledge and evidence of gains in student academic achievement.

							(8)For each teacher preparation program in the

				State, the number of students in the program, the number of minority students

				in the program, the average number of hours of supervised practice teaching

				required for those in the program, and the number of full-time equivalent

				faculty, adjunct faculty, and students in supervised practice teaching.

							(9)For the State as a whole, and for each

				teacher preparation program in the State, the number of teachers prepared, in

				the aggregate and reported separately by—

								(A)level (elementary or secondary);

								(B)academic major;

								(C)subject or subjects for which the student

				has been prepared to teach; and

								(D)teacher candidates who speak a language

				other than English and have been trained specifically to teach English-language

				learners.

								(10)The State shall refer to the data generated

				for paragraphs (8) and (9) to report on the extent to which teacher preparation

				programs are helping to address shortages of qualified teachers, by level,

				subject, and specialty, in the State’s public schools, especially in poor urban

				and rural areas as required by section 206(a)(5).

							(b)Report of the

				Secretary on the quality of teacher preparation

							(1)Report

				cardThe Secretary shall

				provide to Congress, and publish and make widely available, a report card on

				teacher qualifications and preparation in the United States, including all the

				information reported in paragraphs (1) through (10) of subsection (a). Such

				report shall identify States for which eligible States and eligible

				partnerships received a grant under this part. Such report shall be so

				provided, published and made available annually.

							(2)Report to

				CongressThe Secretary shall

				report to Congress—

								(A)a comparison of States’ efforts to improve

				teaching quality; and

								(B)regarding the national mean and median

				scores on any standardized test that is used in more than 1 State for teacher

				certification or licensure.

								(3)Special

				ruleIn the case of programs

				with fewer than 10 students who have completed the clinical coursework for a

				teacher preparation program taking any single initial teacher certification or

				licensure assessment during an academic year, the Secretary shall collect and

				publish information with respect to an average pass rate on State certification

				or licensure assessments taken over a 3-year period.

							(c)CoordinationThe Secretary, to the extent practicable,

				shall coordinate the information collected and published under this part among

				States for individuals who took State teacher certification or licensure

				assessments in a State other than the State in which the individual received

				the individual’s most recent degree.

						(d)Institution and

				program report cards on quality of teacher preparation

							(1)Report

				cardEach institution of

				higher education or alternative certification program that conducts a teacher

				preparation program that enrolls students receiving Federal assistance under

				this Act shall report annually to the State and the general public, in a

				uniform and comprehensible manner that conforms with the definitions and

				methods established by the Secretary, both for traditional certification or

				licensure programs and for alternative certification or licensure programs, the

				following information, disaggregated by major racial and ethnic groups:

								(A)Pass

				rate(i)For the most recent year for which the

				information is available, the pass rate of each student who has completed the

				clinical coursework for the teacher preparation program on the teacher

				certification or licensure assessments of the State in which the institution is

				located, but only for those students who took those assessments within 3 years

				of receiving a degree from the institution or completing the program.

									(ii)A comparison of the institution or

				program’s pass rate for students who have completed the clinical coursework for

				the teacher preparation program with the average pass rate for institutions and

				programs in the State.

									(iii)In the case of programs with fewer than 10

				students who have completed the clinical coursework for a teacher preparation

				program taking any single initial teacher certification or licensure assessment

				during an academic year, the institution shall collect and publish information

				with respect to an average pass rate on State certification or licensure

				assessments taken over a 3-year period.

									(B)Program

				informationThe number of

				students in the program, the average number of hours of supervised practice

				teaching required for those in the program, and the number of full-time

				equivalent faculty and students in supervised practice teaching.

								(C)StatementIn States that require approval or

				accreditation of teacher education programs, a statement of whether the

				institution’s program is so approved or accredited, and by whom.

								(D)Designation as

				low-performingWhether the

				program has been designated as low-performing by the State under section

				208(a).

								(2)RequirementThe information described in paragraph (1)

				shall be reported through publications such as school catalogs and promotional

				materials sent to potential applicants, secondary school guidance counselors,

				and prospective employers of the institution’s program graduates, including

				materials sent by electronic means.

							(3)FinesIn addition to the actions authorized in

				section 487(c), the Secretary may impose a fine not to exceed $25,000 on an

				institution of higher education for failure to provide the information

				described in this subsection in a timely or accurate manner.

							(e)Data

				qualityEither—

							(1)the Governor of the State; or

							(2)in the case of a State for which the

				constitution or law of such State designates another individual, entity, or

				agency in the State to be responsible for teacher certification and preparation

				activity, such individual, entity, or agency;

							shall attest annually, in writing,

				as to the reliability, validity, integrity, and accuracy of the data submitted

				pursuant to this section.208.State

				functions

						(a)State

				assessmentIn order to

				receive funds under this Act, a State shall have in place a procedure to

				identify and assist, through the provision of technical assistance,

				low-performing programs of teacher preparation within institutions of higher

				education. Such State shall provide the Secretary an annual list of such

				low-performing institutions that includes an identification of those

				institutions at risk of being placed on such list. Such levels of performance

				shall be determined solely by the State and may include criteria based upon

				information collected pursuant to this part. Such assessment shall be described

				in the report under section 207(a). A State receiving Federal funds under this

				title shall develop plans to close or reconstitute underperforming programs of

				teacher preparation within institutions of higher education.

						(b)Termination of

				eligibilityAny institution

				of higher education that offers a program of teacher preparation in which the

				State has withdrawn the State’s approval or terminated the State’s financial

				support due to the low performance of the institution’s teacher preparation

				program based upon the State assessment described in subsection (a)—

							(1)shall be ineligible for any funding for

				professional development activities awarded by the Department of Education;

				and

							(2)shall not be permitted to accept or enroll

				any student who receives aid under title IV of this Act in the institution’s

				teacher preparation program.

							209.General

				provisionsIn complying with

				sections 207 and 208, the Secretary shall ensure that States and institutions

				of higher education use fair and equitable methods in reporting and that the

				reporting methods do not allow identification of

				individuals.

					.

			303.Enforcing NCLB’s

			 teacher equity provisionSubpart 2 of part E of title IX of the

			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7901 et seq.) is

			 amended by adding at the end the following:

				

					9537.Assurance of

				reasonable progress toward equitable access to teacher quality

						(a)In

				generalThe Secretary may not

				provide any assistance to a State under this Act unless, in the State’s

				application for such assistance, the State—

							(1)provides the plan required by section

				1111(b)(8)(C) and at least one public report pursuant to that section;

							(2)clearly articulates the measures the State

				is using to determine whether poor and minority students are being taught

				disproportionately by inexperienced, unqualified, or out-of-field

				teachers;

							(3)includes an evaluation of the success of

				the State’s plan required by section 1111(b)(8)(C) in addressing any such

				disparities;

							(4)with respect to any such disparities,

				proposes modifications to such plan; and

							(5)includes a description of the State’s

				activities to monitor the compliance of local educational agencies in the State

				with section 1112(c)(1)(L).

							(b)Effective

				dateThis section applies

				with respect to any assistance under this Act for which an application is

				submitted after the date of the enactment of this

				section.

						.

			IVEquipping Teachers, Schools, Local

			 Educational Agencies, and States with the 21st Century Data, Tools, and

			 Assessments They Need

			401.21st Century Data,

			 Tools, and AssessmentsPart E

			 of title II of the Elementary and Secondary Education Act of 1965, as added by

			 titles II and III of this Act, is amended by adding at the end the

			 following:

				

					321st Century Data,

				Tools, and Assessments

						2521.Developing

				value-added data systems

							(a)Teacher and

				principal evaluation

								(1)GrantsThe Secretary shall make grants to States

				to develop and implement statewide data systems to collect and analyze data on

				the effectiveness of elementary school and secondary school teachers and

				principals, based on value-added student achievement gains, for the purposes

				of—

									(A)determining the distribution of effective

				teachers and principals in schools across the State;

									(B)developing measures for helping teachers

				and principals to improve their instruction; and

									(C)evaluating effectiveness of teacher and

				principal preparation programs.

									(2)Data

				requirementsAt a minimum, a

				statewide data system under this section shall—

									(A)track student course-taking patterns and

				teacher characteristics, such as certification status and performance on

				licensure exams; and

									(B)allow for the analysis of gains in

				achievement made by individual students over time, including gains demonstrated

				through student academic assessments under section 1111 and tests required by

				the State for course completion.

									(3)StandardsThe Secretary shall develop standards for

				the collection of data with grant funds under this section to ensure that such

				data are statistically valid and reliable.

								(4)ApplicationTo seek a grant under this section, a State

				shall submit an application at such time, in such manner, and containing such

				information as the Secretary may require. At a minimum, each such application

				shall demonstrate to the Secretary’s satisfaction that the assessments used by

				the State to collect and analyze data for purposes of this subsection—

									(A)are aligned to State standards;

									(B)have the capacity to assess the highest-

				and lowest-performing students; and

									(C)are statistically valid and

				reliable.

									(b)Teacher

				trainingThe Secretary may

				make grants to institutions of higher education, local educational agencies,

				nonprofit organizations, and teacher organizations to develop and implement

				innovative programs to provide preservice and in-service training to elementary

				and secondary schools on—

								(1)understanding increasingly sophisticated

				student achievement data, especially data derived from value-added longitudinal

				data systems; and

								(2)using such data to improve classroom

				instruction.

								(c)StudyThe Secretary shall enter into an agreement

				with the National Academy of Sciences—

								(1)to evaluate the quality of data on the

				effectiveness of elementary and secondary school teachers, based on value-added

				student achievement gains; and

								(2)to compare a range of models for collecting

				and analyzing such data.

								(d)Authorization of

				appropriationsTo carry out

				this section, there are authorized to be appropriated $200,000,000 for the

				period of fiscal years 2006 and 2007 and such sums as may be necessary for each

				of the 4 succeeding fiscal

				years.

							.

			402.Collecting national

			 data on distribution of teachersSection 155 of the Education Sciences Reform

			 Act of 2002 (20 U.S.C. 9545) is amended by adding at the end the

			 following:

				

					(d)Schools and

				Staffing SurveyNot later

				than the end of fiscal year 2006, and every 3 years thereafter, the Statistics

				Commissioner shall publish the results of the Schools and Staffing Survey (or

				any successor

				survey).

					.

			VRetention: keeping our best teachers in the

			 classroom

			501.Amendment to

			 Elementary and Secondary Education Act of 1965Part E of title II of the Elementary and

			 Secondary Education Act of 1965, as added by titles II, III, and IV of this

			 Act, is amended by adding at the end the following:

				

					4Retention and

				Working Conditions

						2531.Improving

				professional development opportunities

							(a)GrantsThe Secretary may make grants to eligible

				entities for the establishment and operation of new teacher centers or the

				support of existing teacher centers.

							(b)Special

				considerationIn making

				grants under this section, the Secretary shall give special consideration to

				any application submitted by an eligible entity that is—

								(1)a high-need local educational agency;

				or

								(2)a consortium that includes at least one

				high-need local educational agency.

								(c)DurationEach grant under this section shall be for

				a period of 3 years.

							(d)Required

				activitiesA teacher center

				receiving assistance under this section shall carry out each of the following

				activities:

								(1)Providing high-quality professional

				development to teachers to assist them in improving their knowledge, skills,

				and teaching practices in order to help students to improve their achievement

				and meet State academic standards.

								(2)Providing teachers with information on

				developments in curricula, assessments, and educational research, including the

				manner in which the research and data can be used to improve teaching skills

				and practice.

								(3)Providing training and support for new

				teachers.

								(e)Permissible

				activitiesA teacher center

				may use assistance under this section for any of the following:

								(1)Assessing the professional development

				needs of the teachers and other instructional school employees, such as

				librarians, counselors, and paraprofessionals, to be served by the

				center.

								(2)Providing intensive support to staff to

				improve instruction in literacy, mathematics, science, and other curricular

				areas necessary to provide a well-rounded education to students.

								(3)Providing support to mentors working with

				new teachers.

								(4)Providing training in effective

				instructional services and classroom management strategies for mainstream

				teachers serving students with disabilities and students with limited English

				proficiency.

								(5)Enabling teachers to engage in study groups

				and other collaborative activities and collegial interactions regarding

				instruction.

								(6)Paying for release time and substitute

				teachers in order to enable teachers to participate in the activities of the

				teacher center.

								(7)Creating libraries of professional

				materials and educational technology.

								(8)Providing high-quality professional

				development for other instructional staff, such as paraprofessionals,

				librarians, and counselors.

								(9)Assisting teachers to become highly

				qualified and paraprofessionals to become teachers.

								(10)Assisting paraprofessionals to meet the

				requirements of section 1119.

								(11)Developing curricula.

								(12)Incorporating additional on-line

				professional development resources for participants.

								(13)Providing funding for individual- or

				group-initiated classroom projects.

								(14)Developing partnerships with businesses and

				community-based organizations.

								(15)Establishing a teacher center site.

								(f)Teacher center

				policy board

								(1)In

				generalA teacher center

				receiving assistance under this section shall be operated under the supervision

				of a teacher center policy board.

								(2)Membership

									(A)Teacher

				representativesThe majority

				of the members of a teacher center policy board shall be representatives of,

				and selected by, the elementary and secondary school teachers to be served by

				the teacher center. Such representatives shall be selected through the teacher

				organization, or if there is no teacher organization, by the teachers

				directly.

									(B)Other

				representativesThe members

				of a teacher center policy board—

										(i)shall include at least two members who are

				representative of, or designated by, the school board of the local educational

				agency to be served by the teacher center;

										(ii)shall include at least one member who is a

				representative of, and is designated by, the institutions of higher education

				(with departments or schools of education) located in the area; and

										(iii)may include paraprofessionals.

										(g)Application

								(1)In

				generalTo seek a grant under

				this section, an eligible entity shall submit an application at such time, in

				such manner, and accompanied by such information as the Secretary may

				reasonably require.

								(2)Assurance of

				complianceAn application

				under paragraph (1) shall include an assurance that the applicant will require

				any teacher center receiving assistance through the grant to comply with the

				requirements of this section.

								(3)Teacher center

				policy boardAn application

				under paragraph (1) shall include the following:

									(A)An assurance that—

										(i)the applicant has established a teacher

				center policy board;

										(ii)the board participated fully in the

				preparation of the application; and

										(iii)the board approved the application as

				submitted.

										(B)A description of the membership of the

				board and the method of its selection.

									(h)DefinitionsIn this section:

								(1)The term eligible entity means

				a local educational agency or a consortium of 2 or more local educational

				agencies.

								(2)The term teacher center policy

				board means a teacher center policy board described in subsection

				(f).

								(i)Authorization

				of appropriationsTo carry

				out this section, there are authorized to be appropriated $100,000,000 for

				fiscal year 2006 and such sums as may be necessary for each of the 5 succeeding

				fiscal

				years.

							.

			502.Exclusion from gross

			 income of compensation of teachers and principals in certain high-need schools

			 or teaching high-need subjects

				(a)In

			 generalPart III of

			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by

			 inserting after section 139A the following new section:

					

						139B.Compensation of

				certain teachers and principals

							(a)Teachers and

				principals in high-need schools

								(1)In

				generalIn the case of an

				individual employed as a teacher or principal in a high-need school during the

				taxable year, gross income does not include so much remuneration for such

				employment (which would but for this paragraph be includible in gross income)

				as does not exceed $15,000.

								(2)High-need

				schoolFor purposes of this

				subsection, the term high-need school means any public elementary

				school or public secondary school eligible for assistance under section 1114 of

				the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6314).

								(b)Teachers of

				high-need subjects

								(1)In

				generalIn the case of an

				individual employed as a teacher of high-need subjects during the taxable year,

				gross income does not include so much remuneration for such employment (which

				would but for this paragraph be includible in gross income) as does not exceed

				$15,000.

								(2)Teacher of

				high-need subjectsFor

				purposes of this subsection, the term teacher of high-need

				subjects means any teacher in a public elementary or secondary school

				who—

									(A)(i)teaches primarily 1 or

				more high-need subjects in 1 or more grades 9 through 12, or

										(ii)teaches 1 or more high-need subjects in 1

				or more grades kindergarten through 8,

										(B)received a baccalaureate or similar degree

				from an eligible educational institution (as defined in section 25A(f)(2)) with

				a major in a high-need subject, and

									(C)is highly qualified (as defined in section

				9101(23) of the Elementary and Secondary Education Act of 1965).

									(3)High-need

				subjectsFor purposes of this

				subsection, the term high-need subject means mathematics, science,

				engineering, technology, special education, teaching English language learners,

				or any other subject identified as a high-need subject by the Secretary of

				Education for purposes of this section.

								(c)Limitation on

				total remuneration taken into accountIn the case of any individual whose

				employment is described in subsections (a)(1) and (b)(1), the total amount of

				remuneration which may be taken into account with respect to such employment

				under this section for the taxable year shall not exceed

				$25,000.

							.

				(b)Clerical

			 amendmentThe table of

			 section of such part is amended by inserting after the item relating to section

			 139A the following new item:

					

						

							Sec. 139B. Compensation of certain teachers and

				principals

						

						.

				(c)Effective

			 dateThe amendments made by

			 this section shall apply to remuneration received in taxable years beginning

			 after the date of the enactment of this Act.

				503.Above-the-line

			 deduction for certain expenses of elementary and secondary school teachers

			 increased and made permanent

				(a)In

			 generalSubparagraph (D) of

			 section 62(a)(2) of the Internal Revenue Code of 1986 is amended by striking

			 In the case of and all that follows through $250

			 and inserting The deductions allowed by section 162 which consist of

			 expenses, not in excess of $500.

				(b)Effective

			 dateThe amendment made by

			 this section shall apply to taxable years beginning after the date of the

			 enactment of this Act.

				VIMiscellaneous provisions

			601.Conforming

			 amendmentsThe table of

			 contents at section 2 of the Elementary and Secondary Education Act of 1965 (20

			 U.S.C. 6301 et seq.) is amended—

				(1)by inserting after the items relating to

			 part D of title II of such Act the following new items:

					

						

							Part E—Teacher Excellence for all

				Children

							Sec. 2500. Definitions.

							Subpart 1—Distribution

							Sec. 2501. Premium pay; loan

				repayment.

							Sec. 2502. Career ladders for

				teachers program.

							Subpart 2—Preparation

							Sec. 2511. Establishing

				state-of-the-art teacher induction programs.

							Sec. 2512. Peer mentoring and

				review programs.

							Sec. 2513. Establishing

				state-of-the-art principal training and induction programs and

				performance-based principal certification.

							Sec. 2514. Study on developing

				a portable performance-based teacher assessment.

							Subpart 3—21st

				Century Data, Tools, and Assessments

							Sec. 2521. Developing

				value-added data systems.

							Subpart 4—Retention

				and Working Conditions

							Sec. 2531. Improving

				professional development opportunities.

						

						;

				  and

				(2)by inserting after the items relating to

			 subpart 2 of part E of title IX of the Elementary and Secondary Education Act

			 of 1965 the following new item:

					

						

							Sec. 9537. Assurance of

				reasonable progress toward equitable access to teacher

				quality.

						

						.

				

